Application to .dismiss the ap.peal.of the defendants so far as .relates..to the part of .the decree which had "been performed, and for leave to proceed with tiie reference ordered by the .vice-chancellor pending the appeal. Decided, that where an ° „ appeal calls in question the principles .upon which an account 11 A / a i ^directed by the decree appealed from is to be tahen, as we’ii ®s the .liability of the.appellants to account at alls the chaa-*22eeüor will not allow such account to be taken before (tie appeal is disposed of; without at least requiring the respondents to stipulate to pay all the expenses of taking such account, in case the decree shall be reversed or modified in any respect, so as to require thé account to be taken anew.-
Application denied, with'$i'0 costs.